              Case 19-10289-LSS         Doc 3679     Filed 06/15/21     Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                  Chapter 11

IMERYS TALC AMERICA, INC., et al.,                      Case No. 19-10289 (LSS)

                 Debtors.                               (Jointly Administered)

                                                        Re: Dkt. 3624




  JOINDER OF CYPRUS EXCESS INSURERS TO MOTION OF HOLDERS OF TALC
    PERSONAL INJURY CLAIMS REPRESENTED BY ARNOLD & ITKIN LLP TO
   DISREGARD CERTAIN VOTE CHANGES MADE WITHOUT COMPLYING WITH
     BANKRUPTCY RULE 3018, AND THE REQUIRED SHOWING OF CAUSE, IN
 CONNECTION WITH THE VOTING ON THE NINTH AMENDED JOINT CHAPTER 11
 PLAN OF REORGANIZATION OF IMERYS TALC AMERICA, INC. AND ITS DEBTOR
    AFFILIATES UNDER CHAPTER 11 OF THE BANKRUPTCY CODE (DKT. 3624)

         The Cyprus Excess Insurers submit this joinder regarding the Motion of Holders of Talc

Personal Injury Claims Represented by Arnold & Itkin LLP to Disregard Certain Vote Changes

Made Without Complying With Bankruptcy Rule 3018, and the Required Showing of Cause, in

Connection With the Voting on the Ninth Amended Joint Chapter 11 Plan of Reorganization of

Imerys Talc America, Inc. and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code

(D.I. 3624) (the “Motion”).2 For all of the reasons set forth in the Motion, the Cyprus Excess

Insurers respectfully requests that this Court enter the Order, attached to the Motion as Exhibit

A.

         1.     The Cyprus Excess Insurers incorporates by reference and hereby join in the

arguments advanced by Arnold & Itkin LLP in the Motion, which calls into question the methods

used by the Debtors and the Solicitation Agent to tabulate the Ballots, including whether such

methods violated the Federal Rules of Bankruptcy Procedure. (See Mot. ¶ 22).
              Case 19-10289-LSS           Doc 3679       Filed 06/15/21      Page 2 of 3




        2.      The Cyprus Excess Insurers reserve their rights to modify and/or supplement this

Joinder as necessary or appropriate. Cyprus Excess Insurers reserves its rights on all other issues

relating to the Solicitation Procedures Order, balloting, and tabulation, including but not limited

to whether the Ballots were improperly tabulated for reasons other than those set forth in the

Motion and this Joinder or that certain votes should be designated under section 1126(e) of the

Bankruptcy Code.

        WHEREFORE the Cyprus Excess Insurers respectfully requests that the Court grant the

relief requested in the Motion and grant J&J such other and further relief as is just.




                                                    2
            Case 19-10289-LSS   Doc 3679     Filed 06/15/21    Page 3 of 3




Dated: June 15, 2021
                                           By: /s/ Stamatios Stamoulis
                                               Stamatios Stamoulis (#4606)

                                           STAMOULIS & WEINBLATT LLC
                                           800 N. West Street, Third Floor
                                           Wilmington, Delaware 19801
                                           Telephone: +1 302 999 1540
                                           Facsimile: +1 302 762 1688

                                           O’MELVENY & MYERS LLP
                                           Times Square Tower
                                           7 Times Square
                                           New York, New York 10036-6537
                                           Telephone: +1 212 326 2000
                                           Facsimile: +1 212 326 2061

                                           Tancred Schiavoni (pro hac vice)
                                           tschiavoni@omm.com
                                           Janine Panchok-Berry (pro hac vice)
                                           jpanchok-berry@omm.com


                                           Counsel for Columbia Casualty Company,
                                           Continental Casualty Company, the
                                           Continental Insurance Company, as successor
                                           to CNA Casualty of California and as
                                           successor in interest to certain insurance
                                           policies issued by Harbor Insurance Company,
                                           Lamorak Insurance Company (formerly known
                                           as OneBeacon America Insurance Company),
                                           as successor to Employers’ Surplus Lines
                                           Insurance Company, Stonewall Insurance
                                           Company (now known as Berkshire Hathaway
                                           Specialty Insurance Company), National
                                           Union Fire Insurance Company of Pittsburgh
                                           PA, and Lexington Insurance Company to the
                                           extent that they issued policies to Cyprus
                                           Mines Corporation prior to 1981.




                                      3
